NO. 12-12-00344-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

RICHARD TORRES RAMIREZ,                         §      APPEAL FROM THE 241ST
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       Richard Torres Ramirez appeals his conviction for possession of a controlled substance.
He raises three issues on appeal. We modify, and affirm as modified.


                                         BACKGROUND
       In February 2012, detectives with the Smith County Sheriff’s Office were conducting
surveillance on a home where they believed illegal narcotics transactions were taking place.
During their surveillance, they observed suspected narcotics activity, followed the suspected
buyer’s vehicle, observed a traffic violation, and detained the vehicle and its occupants. During
this investigation, the detectives confirmed that the occupants purchased narcotics, and one of
the occupants agreed to be an informant in hopes of mitigating the consequences of his illegal
conduct.
       That same day, the detectives agreed with the informant’s request, and the informant
made a call to Appellant. He made arrangements to meet Appellant at a local gas station to
engage in another narcotics transaction while the detectives and other deputies watched. Prior to
the meeting, the detectives searched the informant and his vehicle to confirm that he possessed
no other narcotics. The detectives gave the informant official funds belonging to Smith County,
and wired him for audio and video. Appellant arrived at the gas station as requested. The
informant approached the vehicle and appeared to purchase narcotics from Appellant. The
informant gave the prearranged signal that the purchase had occurred, and the deputies arrested
Appellant. Appellant’s vehicle was searched, and the detectives discovered methamphetamine.
       Appellant was indicted for the felony offense of possession of a controlled substance.
Due to prior felony convictions, the punishment level was increased to that of a first degree
felony. Appellant pleaded not guilty and the matter proceeded to a jury trial. Appellant filed a
motion to suppress evidence, claiming that the first-time informant was not reliable, the
detectives and deputies involved did not sufficiently corroborate the information provided by the
informant, and consequently, the arrest and fruits obtained from searching Appellant should be
suppressed. The trial court overruled the motion. The jury found Appellant guilty, and after a
hearing on punishment, sentenced Appellant to imprisonment for life.
       The trial court also assessed court costs in the amount of $659.00 in its written judgment.
At that time, the bill of costs was not in the record. But at the State’s request, the district clerk
supplemented the record to include the bill of costs. The trial court also ordered that $140.00 be
paid as restitution to the Department of Public Safety (DPS) to reimburse it for the lab fee for the
analysis performed on the methamphetamine. This appeal followed.

                                      MOTION TO SUPPRESS
       In his first issue, Appellant argues that the trial court abused its discretion when it denied
his motion to suppress evidence. Specifically, Appellant contends that the detectives’ reliance
on the untested informant did not provide sufficient credibility or reliability to justify his
detention and subsequent arrest.
Standard of Review
       A trial court’s ruling on a motion to suppress is reviewed for abuse of discretion. Crain
v. State, 315 S.W.3d 43, 48 (Tex. Crim. App. 2010). The trial court is given almost complete
deference in its determination of historical facts and to its rulings on the application of the law to
questions of fact and to mixed questions of law and fact, if resolution of those questions depends
on an evaluation of credibility and demeanor. Id. However, for mixed questions of law and fact
that do not fall within that category, a reviewing court may conduct a de novo review. Id.
       When the trial court does not make express findings of fact, the appellate court must view
the evidence in the light most favorable to the trial court’s ruling, assuming that it made any




                                                  2
implicit findings of fact that are supported by the record. Id. The reviewing court must sustain
the trial court’s ruling if the decision is correct under any applicable legal theory. Id. We review
de novo whether the totality of the circumstances is sufficient to support an officer’s reasonable
suspicion of criminal activity. Id. at 48–49.
Applicable Law
       Probable cause for a warrantless arrest exists if, at the moment the arrest is made, the
facts and circumstances within the arresting officer’s knowledge and of which he had reasonably
trustworthy information are sufficient to warrant a prudent man in believing that the person
arrested had committed or was committing an offense. Amador v. State, 275 S.W.3d 872, 878
(Tex. Crim. App. 2009). The test for probable cause is an objective one, unrelated to the
subjective beliefs of the arresting officer, and it requires consideration of the totality of the
circumstances facing the arresting officer.      Id. ―[I]f an officer has reasonably trustworthy
information, which, when coupled with the officer’s personal observations, establishes probable
cause to believe that an offense is being or has been committed, the warrant exception will
apply.‖ Akins v. State, 202 S.W.3d 879, 889 (Tex. App.—Fort Worth 2006, pet. ref’d).
       A tip from an informant, in appropriate cases, can provide a basis for probable cause for a
warrantless arrest.   See State v. Duarte, 389 S.W.3d 349, 356 (Tex. Crim. App. 2012);
Eisenhauer v. State, 678 S.W.2d 947, 955 (Tex. Crim. App. 1984). A ―citizen-informer‖ is
presumed to speak with the voice of honesty and accuracy. Duarte, 389 S.W.3d at 356. ―The
criminal snitch who is making a quid pro quo trade does not enjoy any such presumption; his
motive is entirely self-serving.‖      Id.   ―[T]ips from anonymous or first-time confidential
informants of unknown reliability must be coupled with facts from which an inference may be
drawn that the informant is credible or that his information is reliable.‖ Id. at 358. Such an
inference may be drawn if the tip is (1) corroborated; (2) a statement against the informant’s
penal interest; (3) consistent with information provided by other informants; (4) a detailed first-
hand observation; (5) an accurate prediction of the subject’s future behavior; or (6) the facts
provide a substantial basis for crediting the hearsay in the tip. Id. at 356-57.
       While a defendant’s mere presence at the scene of the crime is insufficient to link the
defendant to the commission of the crime, a defendant’s presence, coupled with other suspicious
circumstances, can be sufficient to tend to connect a defendant to the commission of the crime.
Malone v. State, 253 S.W.3d 253, 257 (Tex. Crim. App. 2008). Moreover, police observations



                                                  3
can sufficiently connect the defendant with the offense. See id. at 258–59 (holding that officer’s
enlistment of informants, following informants to location of drug deal, watching informants
interact with defendant, and then seizing drugs from informants that they did not have before was
sufficient evidence to corroborate tip).
Discussion
        Appellant contends the State failed to demonstrate that probable cause existed for his
warrantless arrest based upon the untested confidential informant’s assistance. Appellant argues
that the detectives and deputies saw only that the informant gave the signal that a narcotics
transaction occurred by lowering the hood on his jacket, and that it was not known by the
officers involved that a drug transaction took place until after they made the arrest. Since this
was a first time-informant, Appellant contends that the detectives should have confirmed that the
informant obtained narcotics before they arrested Appellant.
        In Duarte, a case relied on by Appellant, in exchange for possible leniency on his
pending criminal charges, a first-time informant told police that he had seen cocaine within the
past twenty-four hours at Duarte’s address, and the police merely confirmed Duarte’s address
before applying for the warrant, without any additional verifying information. See Duarte, 389
S.W.3d at 359-60. The court of criminal appeals held that those circumstances did not provide
sufficient reliability to the officers making the arrest. See id.
        The detectives and deputies knew much more in the instant case than the officers in
Duarte. The detectives independently conducted surveillance on the home for suspicion of
drugs. Their surveillance led to the observation that the informant and Appellant engaged in
activity consistent with a narcotics transaction. The detectives followed the vehicle, detained the
driver for a traffic violation, and discovered drugs. The informant, in hopes of leniency, agreed
to cooperate with the police.
        That same day, while in the presence of the detectives, the informant called Appellant
and arranged to meet him at a particular gas station to consummate the transaction.            The
detectives searched the informant and the vehicle in which he would make the purchase to insure
that he possessed no narcotics and provided him with official county funds to consummate the
purchase. The detectives and the informant agreed that the informant would lower the hood of
his jacket as a signal to demonstrate that he completed the transaction with Appellant. As the
informant and Appellant had agreed on the phone, Appellant arrived at the gas station. The



                                                   4
informant was wired for video and sound. The detectives could hear the audio, but could not see
the video as the transaction transpired. However, the detectives and deputies were independently
observing the transaction as it took place. Although they did not actually see the drugs in the
informant’s hands, the informant gave the prearranged signal that the transaction was complete
by lowering the hood of his jacket. The informant drove away, and two of the detectives met
with the informant a few blocks away at a safe location and saw the drugs, but not before the
deputies moved in and arrested Appellant.
         Viewing all of the information known by the detectives and deputies involved in its
totality, the trial court could have reasonably concluded that the information provided by this
informant was ―coupled with facts from which an inference may be drawn that the informant is
credible or that his information is reliable,‖ especially considering that the officers were present
to observe the transaction. See id. at 358. Consequently, the trial court did not abuse its
discretion in concluding that the detectives and deputies had probable cause to make the
warrantless arrest and overrule Appellant’s motion to suppress.
         Appellant’s first issue is overruled.

                                                  COURT COSTS
         In his second issue, Appellant argues that the court costs assessed in this case are not
supported by a bill of costs1 and asks this court to modify the judgment and impose those costs
that are supported by the record.2
         We measure the sufficiency of the evidence supporting an order of court costs by
reviewing the record in the light most favorable to the award. Mayer v. State, 309 S.W.3d 552,

         1
            In his brief, Appellant argues that his due process rights were violated because the imposition of court
costs contained in the withdrawal order attached to the judgment was issued without informing him of the statutory
basis of the withdrawal. He contends that, because the bill of costs was not included in the record, he has no way to
determine, or challenge, whether the costs were correctly assessed. The bill of costs is now included in the record.
Appellant has not been deprived of the opportunity to file a supplemental or reply brief to challenge whether the
costs in the withholding order were correctly assessed. We have received no such brief.
         2
            The State contends that Appellant’s argument must fail because he did not preserve his complaint by
making a contemporaneous objection to the court costs in the trial court. We disagree. See Cardenas v. State, No.
01–11–01123–CR, 2013 WL 1164365, at *5 (Tex. App.—Houston [1st Dist.] Mar. 21, 2013, pet. granted) (not yet
released for publication) (―contemporary objection in the trial court is not required‖ to challenge assessment of
costs) (citing Mayer v. State, 309 S.W.3d 552, 555 (Tex. Crim. App. 2010). The State also argues that Appellant
should not be allowed to benefit from an incomplete record when he fails to request that a bill of costs be included in
the record on appeal. We need not address this argument because the record has been supplemented with a bill of
costs. See TEX. R. APP. P. 47.1.




                                                          5
557 (Tex. Crim. App. 2010). Requiring a convicted defendant to pay court costs does not alter
the range of punishment, is authorized by statute, and is generally not conditioned on a
defendant’s ability to pay. See TEX. CODE CRIM. PROC. ANN. art. 42.16 (West 2006); Armstrong
v. State, 340 S.W.3d 759, 767 (Tex. Crim. App. 2011). Attorney’s fees, however, may not be
assessed against a defendant who has been found to be indigent ―unless a material change in [his]
financial circumstances occurs.‖ See TEX. CODE CRIM. PROC. ANN. art. 26.04(p) (West Supp.
2012). A finding of a change of circumstances is a necessary prerequisite to the imposition of
attorney’s fees, and the evidence will be insufficient to support such an order in the absence of
that finding. See id. arts. 26.04(p), 26.05(g) (West Supp. 2012); Mayer, 309 S.W.3d at 553;
Wolfe v. State, 377 S.W.3d 141, 144, 146 (Tex. App.—Amarillo 2012, no pet.).
        We have reviewed the bill of costs and the record in this case. Appellant was determined
to be indigent, and there is no finding in the record that he was able to pay attorney’s fees. The
court costs of $359.00 are supported by the record with the exception, as the State concedes, of
an award of $300.00 as ―attorney fees.‖
        Accordingly, we sustain Appellant’s second issue in part.

                                          RESTITUTION
        In his third issue, Appellant challenges the imposition of a $140.00 DPS lab fee as
restitution.
        First, Appellant argues that the trial court erred in entering an order of reimbursement of
$140.00 to the DPS as a drug lab fee when it lacked the statutory authority to do so. Since
Appellant did not attempt to raise this issue in a postjudgment motion, he has waived the issue.
See Johnson v. State, 365 S.W.3d 484, 491 (Tex. App.—Tyler 2012, no pet.) (holding appellant
waived challenge to reimbursement of $140.00 DPS lab fee as restitution on same issue
presented in instant case).
        Alternatively, Appellant contends that there is insufficient evidence to support the
amount of $140.00. He points out that the trial court inserted the $140.00 amount in its written
judgment after simply stating in its oral pronouncement of sentence that ―[r]estitution is ordered
to DPS as determined to be due,‖ and ―[r]estitution is ordered to the [DPS] for the lab fee
analysis.‖     In other words, Appellant asserts that the trial court erred in entering the
reimbursement order because there was no evidence before the court that the DPS had incurred




                                                 6
the amount ordered to be reimbursed. The State cites to no evidence of record to support the
amount of reimbursement ordered, but instead, argues that because Appellant lodged no
objection to the trial court’s reimbursement order, he cannot now complain of the assessment.
We have previously held that this type of complaint may be brought for the first time on appeal
because it is a challenge to the sufficiency of the evidence. See id. at 491-92. Moreover, we
have reviewed the record for evidence to support payment of a drug lab fee to DPS in the amount
of $140.00 and have found no such evidence. Accordingly, we hold that because the trial court’s
reimbursement order lacks evidentiary support, it is improper and should be deleted. See id. at
492.
         Appellant’s third issue is sustained in part.


                                                    DISPOSITION
         We have overruled Appellant’s first issue. We have also sustained Appellant’s second
and third issues in part. Accordingly, we modify the trial court’s judgment of conviction to
reflect that the amount of court costs is $359.00, delete the $140.00 reimbursement fee payable
to the DPS as restitution, and affirm as modified. See TEX. R. APP. P. 43.2(b).

                                                                  BRIAN HOYLE
                                                                     Justice


Opinion delivered September 11, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           7
                                    COURT OF APPEALS

       TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                             JUDGMENT

                                         SEPTEMBER 11, 2013


                                           NO. 12-12-00344-CR


                                  RICHARD TORRES RAMIREZ,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 241st District Court
                          of Smith County, Texas (Tr.Ct.No. 241-0580-12)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of this Court that the trial court’s
judgment below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the trial
court’s judgment below be modified to reflect that the amount of court costs is $359.00, delete the
$140.00 reimbursement fee payable to the DPS as restitution; and as modified, the trial court’s
judgment is affirmed; and that this decision be certified to the trial court below for observance.

                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.